DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Zalepa on 4 February 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 1, 8, and 15 have been amended as follows:

In claim 1, line 15, “upon re-displaying the sprite” has been deleted.

In claim 8, line 17, “upon re-displaying the sprite” has been deleted.

In claim 15, lines 22 and 23, “upon re-displaying the sprite” has been deleted.
Allowable Subject Matter
Claims 1, 4 to 8, 11 to 15, and 18 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the method, non-transitory computer readable storage medium, or device as recited in claims 1, 8, or 15, wherein (in combination with the other recited steps, elements, and limitations) for example, a packet is received describing a condition of an object selected from a group consisting of a road and a lane of a road, a sprite associated with the packet is selected and modified based on data included in the packet and the claimed distortion function, an augmented reality display is generated using the sprite and displayed in the vehicle, an effectiveness of the sprite is logged based on performance data recorded while the sprite was displayed, and a property of the sprite is modified when the effectiveness indicates the sprite was ineffective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6 to 9 of the Remarks, filed 13 November 2021, with respect to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667